Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2019

                                       No. 04-19-00097-CV

                                   Laura Zamora BERINGER,
                                           Appellant

                                                 v.

                                      Michael BERINGER,
                                           Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2017FLB001191C1
                          Honorable Hugo Martinez, Judge Presiding

                                          ORDER

       Appellant’s brief was due on June 24, 2019, but has not been filed. On August 12, 2019,
the Clerk of Court notified appellant that her brief was late and requested appellant to respond to
the notice within ten days. On August 20, 2019, appellant responded and filed a motion to
extend the time to file her brief, requesting a sixty-day extension of the time for filing the brief.
We GRANT appellant’s motion and extend the deadline for appellant to file her brief to August
23, 2019. Further requests for extensions of time will be disfavored.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court